WHEEEER, District Judge.
This importation of antiquities appears to have been purchased abroad to be delivered at the purchaser’s residence in New York, free of all charges, for 14,500, francs. An invoice furnished to the purchaser showed this sum in gross. The consular invoice showed the prices to amount to 6,900 francs. To avoid penal duties, the purchaser, in making the entry, attached his invoice to the consular invoice with this indorsement:
“Add to make market value 7,100 francs, to agree with private invoice attached, wbicb invoice, however,, is expressly inclusive of all charges to the delivery of the goods at the private residence of the consignee.”
The articles were appraised at 10,150 francs; but duties were assessed upon them at 14,000 francs as the entered value. Compulsion by duress of goods, about adding the private invoice to the entry, is claimed, but was not found by the Board of General Appraisers; and no reason appears for disturbing their finding in this respect.
The purchaser had the right to “make such addition in the entry to the cost or value given in the invoice * * * as in his opinion” might “raise the same to the actual market value or wholesale price of such merchandise at the time of exportation to the United States, in the principal markets of the country from which the same has been imported.” The collector was required by law to cause the articles to be appraised for dutiable value, and to add penal duties if the appraised value should exceed by more than 10 per cent, the entered value; but the duty could not, “however, be assessed * * ⅜ upon an amount less than the invoice or entered value,” nor below the appraised value. Section 7, Customs Administrative Act 1890. The invoice value was, according to the appraisal, a gross undervaluation; and penal duties would accrue unless prevented By the entered value. This value, to be an entered value, would have to be entered in such definite terms that the amount of it could be ascertained by the custom house officers. An entry of such an addition, without naming the amount, as would *863make a sum equal to what the appraised value should be, or of an indefinite sum in any mode, would not comply with the statute. This addition was of 7,100 francs, subject to reduction for charges, which would include import duties, for bringing the goods to the importer’s residence. If these charges had been specified in amount, the addition would have been of 7,100 francs less such charges; and such charges as would be definitely known by the custom house officers in their official capacity might be considered as so specified. Shipping and insurance charges would not appear to be so officially known. How the appraiser knew them is not shown. I,awful duties at the regular rate would be exactly ascertainable on the appraisal; and they appear to have been so ascertained at $1,559.40 by the appraiser. This was a definite sum, which might be added to, but would not be less, and could safely be deducted from 7,100 francs in ascertaining the amount to be added to 6,900 francs for making market value. This would probably leave a sum so small as, when added to the invoice value, would leave it much more than 10 per cent, below the appraised value. Then 2 per cent, of the appraised value on each 1 per cent, of this excess would have to be added as a penal duty to the regular duties computed on the appraised value to make the total duty. - This penal duty could not be ascertained till after the deduction from 7,100 francs should be made, and would be too remote and uncertain to be used for making any further reduction by. Neither protest points to a total duty so ascertained as the proper duty, but one of them sets forth a claim that duty should only be assessed upon the value of the goods as returned by the appraiser, and that the—
exaction of duty on 14,000 francs, without regard to the notation * ⅜ * upon the invoice and entry that the addition to make market value, 7,100 francs, included all freights, customs duty, and charges to the time of delivery ⅜ ⅜ * at the residence of the owner, is illegal.
The customs administrative act requires only that the protest shall set forth “distinctly and specifically” the “objections” to the decision. Section 14. This protest seems to well set forth an objection to disregarding the qualifications made to the addition of 7,100 francs for entered value. The amount directed to be added to make market value was not 7,100 francs, but that sum less the charges which the customs officers would officially have known of; and this amount of regular duty on the appraised value they would so know of, and know that it could not be lessened, and might safely be deducted from the 7,100 francs in finding the sum to be added; and that seems to be the only one. The qualification, so far as it could be carried out, was as much a part-of the addition as the sum named to be qualified. As it could have been carried out to this extent, and was not, and as that omission was directly protested against, the judgment should, as now considered, be reversed.
Judgment reversed.